internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 9-plr-123552-03 date date re legend donor daugher trust trust trust state statute state statute date date date date date date date year year a b c d e x plr-123552-03 dear trustee this is in response to your letter dated date and subsequent correspondence in which you requested rulings on behalf of donor’s estate concerning an extension of time to allocate donor’s available generation-skipping_transfer gst_exemption to transfers to an irrevocable_trust pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations the gst tax consequences of severing the trust and the merging of one of the resulting trusts the facts and representations submitted are summarized as follows on date donor created two irrevocable trusts trust sec_1 and for the benefit of daughter and daughter’s issue sec_1 of trust provides that donor's gst_exemption is to be allocated to the trust sec_3_1 provides that the trustee is to pay to or apply for the benefit of daughter daughter’s spouse grandchild and the spouse and issue of grandchild as much trust income and principal deemed necessary for their health maintenance support and education income not distributed is to be added to principal there is no requirement to equalize distributions among beneficiaries sec_3_3 provides daughter with a limited power to appoint percent of the trust estate in favor of her issue by written instrument delivered to the trustee or by will any portion of the trust estate not effectively appointed is to be held in further trust for grandchild’s life upon the death of the survivor of daughter and grandchild the trustee is to distribute the balance of the trust estate to grandchild’s then living issue by right of representation section dollar_figure provides that unless sooner terminated any trust established under trust or created by the exercise of a power_of_appointment conferred by trust will terminate years after the death of the survivor of the trust beneficiaries alive on date upon termination all trust principal and undistributed_income is to be distributed to the trust’s income beneficiaries in proportion to their income_interest therein if fixed if not the trust estate shall be distributed equally among the income beneficiaries the pertinent provisions of trust are identical to trust except sec_1 of trust prohibits the trustee from allocating any of the donor’s gst_exemption to trust 2’s property in addition sec_11 of trust grants the trustee the power to amend the terms of trust to grant any of donor’s issue who are trust beneficiaries a testamentary general_power_of_appointment on date the trustee modified trust to include sec_11 which grants daughter a testamentary general power of plr-123552-03 appointment over the largest amount of trust 2's assets that would not result in state or federal estate_tax on date donor transferred dollar_figurea in cash and securities to each trust no gift_tax_return was filed in year due to donor’s attorney’s illness and donor’s age and poor health several years later in year the trustee’s attorney discovered that a year form_709 had not been filed and the gst allocation had not been made as of date the value of trust 1's assets had increased to dollar_figureb which was in excess of donor’s available gst_exemption because trust was intended to be a generation- skipping trust with a zero inclusion_ratio the trustees pursuant to a state court order distributed assets with a value of dollar_figurec to trust after the distribution trust had a value of dollar_figurea and trust had a value of dollar_figured immediately thereafter donor’s gst_exemption was allocated to trust on a form_709 filed on date as a result trust has a gst inclusion_ratio of zero and trust has an inclusion_ratio of one on date daughter died in the first codicil to her will daughter exercised her general_power_of_appointment transferring property equaling dollar_figuree from trust to trust daughter’s gst_exemption was allocated to the transferred property the property has been held as a separate trust trust that has the same terms as trust on date donor died other than distributions to daughter’s spouse no other distributions or additions of principal have been made from trust trust or trust subsequently sec_2642 was added to the internal_revenue_code in p l sec_564 and the internal_revenue_service issued notice_2001_50 i r b donor’s estate has requested a ruling under sec_2642 and sec_301_9100-3 in the event relief is granted the assets transferred to trust pursuant to the court order discussed above will result in trust having an inclusion_ratio of x thus donor’s estate intends to petition a state court to divide trust into two trusts having exactly the same terms pursuant to state statute in general state statute provides that a state court may divide a_trust into two or more separate trusts if the court determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust’s purposes or the interests of the beneficiaries trust 2’s assets will be divided on a pro-rata fractional basis between two succeeding trusts trust sec_2a and sec_2b trust 2a will receive a fractional share of the total current value of all of trust 2’s property equal to x percent the portion of trust 2's property that would be gst tax exempt immediately before the severance as a result of the plr-123552-03 allocation of donor’s available gst_exemption to trust so that trust 2a will have an inclusion_ratio of zero after the severance trust 2b will receive trust 2’s remaining property and have a gst inclusion_ratio of one after the severance donor’s estate intends to petition a state court to merge trust 2a into trust pursuant to state statute in general state statute provides that a state court may combine trusts if the court determines that administration as a single trust will not defeat or substantially impair the accomplishment of the trust purposes or the interest of the beneficiaries donor’s estate requests the following rulings that an extension of time be granted under sec_2642 and sec_301_9100-3 to allocate donor’s available gst_exemption to the date transfer to trust and that such allocation will be based on the value of the property transferred to trust on date that the proposed division of trust on a pro-rata fractional basis into two separate trusts trust sec_2a and sec_2b in accordance with applicable state law will be a qualified_severance under sec_2642 and that trust 2a will have an inclusion_ratio of zero and trust 2b will have an inclusion_ratio of one and that upon merging trust sec_1 and 2a the resulting trust will have a zero inclusion_ratio for gst tax purposes ruling_request sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed plr-123552-03 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election plr-123552-03 includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore donor's estate is granted an extension of time of days from the date of this letter to make an allocation of donor's available gst tax exemption to the date transfer to trust the allocation will be effective as of date the date of the transfer to trust and the gift_tax value of the transfer will be used in determining the amount of donor’s gst_exemption to be allocated to trust trust will have an inclusion_ratio of zero provided the amount of gst_exemption allocated to trust is equal to the value of the property transferred to trust for federal gift_tax purposes the allocation should be made on a supplemental form_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose ruling_request sec_2642 provides that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for purposes of chapter sec_2642 provides that the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if -- i the single trust was divided on a fractional basis and ii the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the plr-123552-03 severance in such case the trust receiving such fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of one sec_2642 provides that a severance may be made at any time in this case trust will be severed into two separate trusts trust sec_2a and sec_2b having the same terms as trust in accordance with the provisions of state statute since the terms of trust sec_2a and sec_2b will be identical to trust 2's terms the terms of trust sec_2a and sec_2b in the aggregate provide for the same succession of interests of beneficiaries as are provided in trust in addition it is represented that trust 2’s property will be divided on a pro-rata fractional basis between trust sec_2a and sec_2b trust 2a will receive a fractional share of the total current value of all of trust 2’s property equal to x percent the portion of trust that would be gst tax exempt immediately before the severance and trust 2b will receive trust 2’s remaining property accordingly based upon the facts submitted and the representations made we conclude that the proposed division of trust into trust sec_2a and sec_2b will be a qualified_severance within the meaning sec_2642 provided the state court approves the partition on the terms set forth herein trust 2a will have an inclusion_ratio of zero trust 2b will have an inclusion_ratio of one ruling_request sec_2602 provides that the amount of tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 provides that the applicable_rate is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides in part that the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer will be equal to the excess if any of over the applicable_fraction determined for the trust from which such transfer is made the applicable_fraction generally is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2652 provides that the transferor for generation-skipping_transfer_tax purposes is the decedent for purposes of chapter and the donor for purposes of chapter sec_26_2642-4 provides that if separate trusts created by one transferor are consolidated a single applicable_fraction for the consolidated trust is determined the numerator of the redetermined applicable_fraction is the sum of the nontax portions of each trust immediately prior to the consolidation plr-123552-03 in the present case except for sec_1 and of trust 2a the terms of trust and trust 2a are identical in addition trust sec_1 and 2a will have a zero inclusion_ratio provided the requirements of ruling sec_1 and are satisfied finally donor is the transferor for gst tax purposes of both trust sec_1 and 2a see sec_2652 accordingly based on the facts submitted and the representations made upon merging trust sec_1 and 2a the resulting trust will have a zero inclusion_ratio for gst tax purposes provided the requirements of ruling sec_1 and are satisfied and the state court approves the merger on the terms set forth herein the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trusts in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
